934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Joseph JAINDL, Plaintiff-Appellant,v.William P. TURNER, Individually and as Master in the CircuitCourt for Montgomery County, Maryland, Louise G. Scrivener,Individually and as Master in the Circuit Court forMontgomery County, Maryland, Bettie A. Skelton, Individuallyand as Clerk of Circuit Court for Montgomery County,Maryland, John Mitchell, Individually and as a Judge of theCircuit Court of Montgomery County, Maryland, the CircuitCourt for Montgomery County, Maryland, Defendants-Appellees.
No. 90-6136.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1990.Decided June 4, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-90-2046)
Herman Joseph Jaindl, appellant pro se.
D.Md.
AFFIRMED.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Herman Joseph Jaindl appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jaindl v. Turner, CA-90-2046 (D.Md. Sept. 4, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.